DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, And/Or Claims
Claims 73-77 and 94-136 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 4/3/2020 has been considered.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: An isolated nucleic acid encoding anti-sortilin antibody……..
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Figure 16B contains disclosure of nucleotide and/or amino acid sequences which are not in the sequence compliance as per 37 CFR 1.821-1.825. It should be noted, though, that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be 
Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: 
The specification discloses many nucleotide and amino acid sequences throughout the specification such as on page 51 [0060], which are neither in the sequence list and nor they have a sequence identifier number followed by the sequence. The sequence rules embrace all unbranched nucleotide sequences with ten or more bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 4 “specifically defined” nucleotides or amino acids. The rules apply to all sequences in a given application, whether claimed or not (see MPEP 2421.02). It should be noted, though, that when a sequence is presented in the disclosure (see page 86), regardless of the format or the manner of presentation of that sequence in the disclosure, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used to refer the sequence.
Claim Objections
Claim 105 is objected to because of the following informalities: claim 105 is objected for the use of abbreviated phrases (TAT, Syn-B, CRM197, TMEM 30(A) and .
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 77, 115, 116, 120, 121, 130, 131 and 134 and 135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 76, 115, 120, 130 and 134, the phrase "so that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, the metes and bounds of the claims cannot be determined. See MPEP § 2173.05(d). 
Claims 77, 116, 121, 131 and 135 are rejected for depending from a broad and indefinite claim.
Conclusion
Claims 76, 77, 115, 116, 120, 121, 130, 131 and 134 and 135 are rejected.
Claims 73-75, 94-114, 117-119, 122-129, 132-133 and 136 are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646